Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/19/2020.

	The status of the claims is as follows:
		Claims 7, 17, 19, 20, 22, 25, 26, and 28 have been cancelled; and
		Claims 1-6, 8-16, 18, 21, 23, 24, 27, and 29-41 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 10/19/2020 has been considered and a copy has been placed in the file.

	The applicant’s replacement drawings dated 10/19/2020 have been approved by the Examiner and a noted copy has been inserted into the file.

	The applicant’s SUBSTITUTE SPECIFICATION dated 12/18/2020 has been approved by the Examiner and a noted copy has been inserted into the file.

The disclosure is objected to because of the following informalities: it appears that the continuation data should include, --now patent no. 10,808,438--.  
Appropriate correction is required.

OBJECTION(S):
	In claim 37, line 10, it appears that “hand” should be –handle--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 9, the applicant recites “an actuation force”.  In this the same “actuation force” that is recited in claim 33, lines 5 and 6?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth the multiple “actuation force(s)” in proper the claims and the specification.

	Claims 1-6, 8-9, 11-16, 18, 21, 23-24, 27, and 29-41 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634